Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein controlling the seats and the peripheral component to be moved to the safety zone in which the interference does not occur when the arrangement of the seats is changed to the standard arrangement mode or the target arrangement mode includes at least one of:…" There is insufficient antecedent basis for this limitation in the claim as there is no previous method step in the dependency chain of claim 4 of “controlling the seats and the peripheral component to be moved to the safety zone in which the interference does not occur when the arrangement of the seats is changed to the standard arrangement mode or the target arrangement mode” there is only a method step of “controlling the seats and the peripheral component to be moved to the safety zone in which the interference does not occur when the arrangement of the seats is changed to the standard arrangement mode” which is claimed in claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20170368964 A1; hereinafter known as Kim).

Regarding claim 1, Kim teaches A method of automatically arranging seats of an autonomous vehicle by remotely controlling positions and postures of the seats, the method comprising the steps of:
{abstract “A vehicle seat device comprises: a seat disposed at a vehicle width direction inner side of a side door of a vehicle; a rotating mechanism that rotates the seat about a vertical axis relative to a vehicle body; a sideways movement mechanism that moves the seat in a vehicle width direction relative to the vehicle body between a normal region and an inner region; and a control device which, when causing the rotating mechanism to rotate the seat, causes the sideways movement mechanism to move the seat from the normal region to the inner region before the rotation.”

}
generating, by a manipulation device, a signal corresponding to a target arrangement mode of the seats;
{Para [0049] “The ECU 76 detects the inclination position of the seat back 20B of the second-row seat 20, the forward and rearward direction position of the second-row seat 20, the rightward and leftward direction position of the second-row seat 20, the rotational position of the second-row seat 20 about the vertical axis, and the forward and rearward direction position of the center console 26 on the basis of detection signals from the encoders 38B, 52B, 60B, 68B, and 74B. An obliquely forward and leftward facing mode switch 78, an obliquely forward and rightward facing mode switch 80, an entering/exiting mode switch 82, a face-to-face seating mode switch 84, and an oblique face-to-face seating mode switch 86 are electrically connected to the ECU 76. When any of these switches 78, 80, 82, 84, and 86 is operated, the control component of the ECU 76 executes the program stored in the ROM while utilizing the temporary storage function of the RAM. Because of this, the ECU 76 causes the second-row seat 20 to rotate to the position corresponding to the mode of each switch.”

}
determining, by seat controllers, current positions and postures of the seats and then moving the seats, by seat motors respectively provided in the seats, to change an arrangement of the seats to a standard arrangement mode upon generation of the signal corresponding to the target arrangement mode;
{Para [0049] “The ECU 76 detects the inclination position of the seat back 20B of the second-row seat 20, the forward and rearward direction position of the second-row seat 20, the rightward and leftward direction position of the second-row seat 20, the rotational position of the second-row seat 20 about the vertical axis, and the forward and rearward direction position of the center console 26 on the basis of detection signals from the encoders 38B, 52B, 60B, 68B, and 74B. An obliquely forward and leftward facing mode switch 78, an obliquely forward and rightward facing mode switch 80, an entering/exiting mode switch 82, a face-to-face seating mode switch 84, and an oblique face-to-face seating mode switch 86 are electrically connected to the ECU 76. When any of these switches 78, 80, 82, 84, and 86 is operated, the control component of the ECU 76 executes the program stored in the ROM while utilizing the temporary storage function of the RAM. Because of this, the ECU 76 causes the second-row seat 20 to rotate to the position corresponding to the mode of each switch.”
Para [0048] “Furthermore, in the present embodiment, as shown in FIG. 8, the motors 38, 52, 60, 68, and 74 are equipped with motor bodies 38A, 52A, 60A, 68A, and 74A and encoders 38B, 52B, 60B, 68B, and 74B. The motor bodies 38A, 52A, 60A, 68A, and 74A and the encoders 38B, 52B, 60B, 68B, and 74B are electrically connected to an ECU 76 serving as a control device. The ECU 76 is disposed in the seat cushion 20A of the second-row seat 20, for example. The ECU 76 is equipped with a control component, a ROM, a RAM, an input/output interface, a drive circuit, and the like, which are connected to each other via a bus. A program for controlling the operation of the motors 38, 52, 60, 68, and 74 is stored in the ROM. Furthermore, a door sensor 77 that detects the open/closed state of the rear side door 34 is electrically connected to the ECU 76.”

In fig. 9 label s5, the seat positioned in the inner region can be considered the standard arrangement mode as this is the position before a final “target arrangement mode” as discussed in para [0055-0060].

The seat controller (ECU 76) can be one of several seat controllers as discussed in para [0070].
}
and controlling, by the seat controllers, the positions and postures of the seats to change the arrangement of the seats to a final target arrangement mode after the arrangement of the seats is changed to the standard arrangement mode.
{Fig. 9 where s5 can be considered the change to the Standard arrangement mode and then the next step s6 can be considered the change to the target arrangement mode discussed in more detail in para [0055-0060].
}

Regarding claim 9, Kim teaches The method according to claim 1, wherein the standard arrangement mode of the seats is configured such that all of first-row seats including a driver seat and a front passenger seat and second-row seats positioned behind the first-row seats face forwards.
{Fig. 1 where it can be seen all the seats face forward. Also s5 of fig. 9 which is being considered as the standard arrangement mode the seat still faces forward as discussed in para [0055] and shown in fig. 10D
}

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170368964 A1; hereinafter known as Kim) in view of Kwon et al. (US 20170158087 A1, hereinafter known as Kwon).

Regarding Claim 2, Kim teaches The method according to claim 1, further comprising determining whether the seats interfere with a peripheral component when the arrangement of the seats is changed to the standard arrangement mode by detecting current positions and postures of the seats when the determining step is carried out, wherein, when the interference is determined to occur, the seats and the peripheral component are controlled so as to be moved to a safety zone in which the interference does not occur, and the seats are moved so as to change the arrangement of the seats to the standard arrangement mode,
{
Para [0049] “The ECU 76 detects the inclination position of the seat back 20B of the second-row seat 20, the forward and rearward direction position of the second-row seat 20, the rightward and leftward direction position of the second-row seat 20, the rotational position of the second-row seat 20 about the vertical axis, and the forward and rearward direction position of the center console 26 on the basis of detection signals from the encoders 38B, 52B, 60B, 68B, and 74B. An obliquely forward and leftward facing mode switch 78, an obliquely forward and rightward facing mode switch 80, an entering/exiting mode switch 82, a face-to-face seating mode switch 84, and an oblique face-to-face seating mode switch 86 are electrically connected to the ECU 76. When any of these switches 78, 80, 82, 84, and 86 is operated, the control component of the ECU 76 executes the program stored in the ROM while utilizing the temporary storage function of the RAM. Because of this, the ECU 76 causes the second-row seat 20 to rotate to the position corresponding to the mode of each switch.”

Para [0050] “Here, when the ECU 76 causes the rotating mechanism 44 to rotate the second-row seat 20, the ECU 76 causes the sideways sliding mechanism 42 to move the second-row seat 20 from the normal region to the inner region before the rotation. Furthermore, the ECU 76 causes the center sliding mechanism 72 to move the center console 26 out of the rotational region of the second-row seat 20 before causing the sideways sliding mechanism 42 to move the second-row seat 20 from the normal region to the inner region.”
}

Kim does not explicitly teach, and wherein, when the interference is determined not to occur, the seats are immediately moved so as to change the arrangement of the seats to the standard arrangement mode without controlling the seats and the peripheral component to be moved to the safety zone. 

However, Kwon teaches wherein, when the interference is determined not to occur, the seats are immediately moved so as to change the arrangement of the seats to the standard arrangement mode without controlling the seats and the peripheral component to be moved to the safety zone.
{Fig. 3 s012 where if there is no interference the seat is moved immediately (S013) vs if there is interference there is another control that occurs (S014) and also discussed in para [0076+0078]
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Kwon to immediately arrange the seats if there is no interference because it is obvious to try. Even though it is not explicitly stated in Kim, the immediate arrangement of seats is implied to occur as the console being in the second row is only one possible specific case para [0051].  Thus if the console was already in the front row (stated to be possible in Kim para [0037+0051]) where it would pose not interference it is implied that the seat would move immediately as there is no required step of moving the console.

Regarding Claim 4, Kim in view of Kwon teaches The method according to claim 2. Kim further teaches wherein controlling the seats and the peripheral component to be moved to the safety zone in which the interference does not occur when the arrangement of the seats is changed to the standard arrangement mode or the target arrangement mode includes at least one of: swiveling of the seat, linear movement of the seat along a seat rail, reclining movement of a seat back, or height- adjusting movement of the seat.
{Fig. 9 where S3 can be considered a linear movement of the seat (this occurs on a seat rail shown in fig. 2 label 46), and S4 can be considered a reclining movement of the seatback.
}

Regarding Claim 5, Kim in view of Kwon teaches The method according to claim 2. Kim further teaches wherein the peripheral components include a console, which moves along a console rail, and wherein, when the arrangement of the seats is changed to the standard arrangement mode or the target arrangement mode, the console is moved to the safety zone in which interference with the seats does not occur, and the seats are moved so as to change the arrangement of the seats to the standard arrangement mode or the target arrangement mode.
{Fig. 9 where the in S2 the console is slid in order to not interfere as the seat moves through steps s3- s5 (s5 being where the standard arrangement is reached). This is done along a console rail shown in fig. 7 label 72. This sliding is done to prevent interference para [0050] “furthermore, the ECU 76 causes the center sliding mechanism 72 to move the center console 26 out of the rotational region of the second-row seat 20 before causing the sideways sliding mechanism 42 to move the second-row seat 20 from the normal region to the inner region.”
}
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170368964 A1; hereinafter known as Kim) in view of Nakazawa et al. (US 20090224879 A1, hereinafter known as Nakazawa).

Regarding Claim 3, Kim teaches The method according to claim 1, further comprising determining whether the seats interfere with a peripheral component when the arrangement of the seats is changed to the target arrangement mode from the standard arrangement mode when the controlling step is carried out,
{Para [0048] “Furthermore, in the present embodiment, as shown in FIG. 8, the motors 38, 52, 60, 68, and 74 are equipped with motor bodies 38A, 52A, 60A, 68A, and 74A and encoders 38B, 52B, 60B, 68B, and 74B. The motor bodies 38A, 52A, 60A, 68A, and 74A and the encoders 38B, 52B, 60B, 68B, and 74B are electrically connected to an ECU 76 serving as a control device. The ECU 76 is disposed in the seat cushion 20A of the second-row seat 20, for example. The ECU 76 is equipped with a control component, a ROM, a RAM, an input/output interface, a drive circuit, and the like, which are connected to each other via a bus. A program for controlling the operation of the motors 38, 52, 60, 68, and 74 is stored in the ROM. Furthermore, a door sensor 77 that detects the open/closed state of the rear side door 34 is electrically connected to the ECU 76.”
Where the positions of the seat and the door are being detected with the door bing a peripheral component.
Para [0058] “….Furthermore, the ECU 76 enables operation of the entering/exiting mode switch 82 only in a state in which the door sensor 77 detects that the rear side door 34 is open.”
As there would be a collision otherwise as shown in fig. 10G.
}
wherein, when the interference is determined to occur, the seats and the peripheral component in the standard arrangement mode are controlled so as towait for the peripheral component to be moved so the interference does not occur, and the seats are moved so as to change the arrangement of the seats to the target arrangement mode,
{
Para [0058] “….Furthermore, the ECU 76 enables operation of the entering/exiting mode switch 82 only in a state in which the door sensor 77 detects that the rear side door 34 is open.”
The seat are being controlled not to move until the interference does not occur. The arrangement mode can be achieved once the door is open as shown in Fig. 10G and Para [0058] “Furthermore, in a case where the switch that has been operated is the entering/exiting mode switch 82, the ECU 76 performs in steps S1 to S5 the same processing as in the case where the obliquely forward and leftward facing mode switch 78 has been operated. Thereafter, in step S6 the ECU 76 causes the second-row seat 20 to rotate to an entering/exiting position (the position indicated by solid lines in FIG. 10G).”
}
and wherein, when the interference is determined not to occur, the seats are immediately moved so as to change the arrangement of the seats to the target arrangement mode without controlling the seats and the peripheral component to be moved to the safety zone.
{
Para [0058] where if the door is already open as detected by the door sensor the seat would move immediately from the standard arrangement mode to the target arrangement mode shown in fig. 10G
}

Kim does not teach, the seats and the peripheral component in the standard arrangement mode are controlled so as to be moved to a safety zone in which the interference does not occur. Kim teaches the side door as a peripheral component that interferes with the seat rotating outward and detecting the position of the door. Kim is not teaching that a control command is issued to open the door along with the motorized actuation of the door and that is why Kim does not teach the above claim limitation.

However, Nakazawa teaches the seats and the peripheral component in the standard arrangement mode are controlled so as to be moved to a safety zone in which the interference does not occur,
{Fig. 3 and Para [0042] “If it is determined at S140 that the received response signal includes the automatic door-opening instruction, all the vehicle doors 11 to 15 are unlocked at S150 whether the holder has made the unlock manipulation operation or not. At S160, one of the slide doors 13, 14 and the rear door 15, which is closest to the holder, is automatically opened by instructing the corresponding one of the vehicle door drive units 7c, 7d and 8. Finally, at S170, the key ECU 4 stores generation of the automatic door-opening instruction and the vehicle door, which is automatically opened.”

Where the side door is being open in response to a control instruction. Kim already teaches the side door as a peripheral component that interferes with the seat rotating outward and detecting the position of the door.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Nakazawa to automatically open the side door based of control command because it would be obvious to try as many consumer minivans already have systems that automatically open and close the side door of the vehicle. Thus it would be reasonable to incorporate such common technology into the sliding door of Kim. Additionally it would increase convenience as instead of the user having to open the side door to prevent the interference and enable operation of the enter/exit seat arrangement mode. The vehicle would do it reducing workload on the user.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170368964 A1; hereinafter known as Kim) in view of Fischer et al. (US 20110282495 A1, hereinafter known as Fischer).

Regarding Claim 6, Kim teaches The method according to claim 1.

Kim does not teach, wherein, when the seats are jammed due to the interference with the peripheral component while the arrangement of the seats is changed to the standard arrangement mode or the target arrangement mode, an abnormal signal is transmitted to the manipulation device so as to enable a passenger to visually and aurally recognize the abnormal signal. 

However, Fischer teaches wherein, when the seats are jammed due to the interference with the peripheral component while the arrangement of the seats is changed to the standard arrangement mode or the target arrangement mode, an abnormal signal is transmitted to the manipulation device so as to enable a passenger to visually and aurally recognize the abnormal signal.
{
Para [0053] “In another example, the modules communicate with each other in order to prevent injury to a passenger. The actuators used for moving the seat parts may include force sensors to determine the force exerted on a seat part by an external object. For example, if a passenger initiates a position change for the entire seat with the PCU module, such as a bed or sleep position, all of the seat parts may move together to move the seat from the initial position to the bed position. During such a movement, the modules of the seat broadcast heartbeat packets through the CAN bus in order to keep the other modules apprised of their status. Assuming that the passenger's leg is obstructing the space in which the footrest is to be extended, the foot rest will make contact with the passenger's leg. The foot rest then sends feedback through its actuator to the module which controls the footrest to indicate an obstruction force. If the force is above a certain predefined limit for preventing injury, the module of the footrest may stop the motion of the footrest in order to prevent injury to the passenger. Additionally, the module of the footrest may broadcast a heartbeat packet to the other modules of the seat with its status. The other modules may then take action independently to either stop the repositioning of the seat or modify the repositioning motion of the seat due to the passenger's leg obstructing the footrest. For example, the PCU module can notify the passenger with visual or audio signals regarding the passenger foot obstructing the repositioning of the seat.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Fischer to  because it increases safety (Fischer para [0053] “The foot rest then sends feedback through its actuator to the module which controls the footrest to indicate an obstruction force. If the force is above a certain predefined limit for preventing injury, the module of the footrest may stop the motion of the footrest in order to prevent injury to the passenger.”)

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170368964 A1; hereinafter known as Kim) in view of Rocha et al. (US 20160332538 A1, hereinafter known as Rocha).

Regarding Claim 7, Kim teaches The method according to claim 1.

Kim does not teach, wherein, when the vehicle is turned off after the arrangement of the seat is completely changed to the target arrangement mode, the arrangement of the seats is automatically changed to the standard arrangement mode. 

However, Rocha teaches wherein, when the vehicle is turned off after the arrangement of the seat is completely changed to the target arrangement mode, the arrangement of the seats is automatically changed to the standard arrangement mode.
{Para [0027] “Alternatively or in addition to the above, controller 28 may also be configured to allow only a limited rearward movement of front seat 12 when the rear seat easy entry/exit feature is enabled. As a nonlimiting example, it is known to provide a front seat 12 configured to move in a rearward direction under certain conditions such as when the vehicle 10 ignition is placed in the “off” position, when a driver opens front door 12 to enter the vehicle, etc., to provide easier entry to/exit from the vehicle front seat 12. With reference to FIG. 3, in a situation where the rear seat 14 easy entry/exit feature is enabled and/or a rear door 18 is unlocked and/or opened (determined by a signal output from rear door state sensor 26), controller 28 may be configured to allow only a limited rearward movement of front seat 12 to a predetermined/preset threshold position T. In this way, at least a portion of the front seat 12 easy entry/exit feature is preserved, while still providing the rear seat 14 easy entry/exit benefits to the rear seat 14 passenger(s) as summarized above.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Rocha to Have the seats switch arrangement mode when the vehicle is turned off because it increases convenience of the user (Rocha para [0027], “As a nonlimiting example, it is known to provide a front seat 12 configured to move in a rearward direction under certain conditions such as when the vehicle 10 ignition is placed in the “off” position, when a driver opens front door 12 to enter the vehicle, etc., to provide easier entry to/exit from the vehicle front seat 12.”)

Claim(s) 8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170368964 A1; hereinafter known as Kim) in view of Lota (US 20180154799 A1).

Regarding Claim 8, Kim teaches The method according to claim 1, wherein the seats include first-row seats including a driver seat and a front passenger seat and second-row seats positioned behind the first-row seats,
{Fig. 1 where it can be seen there is a first row with passenger seat label 14 and driver seat label 16, and second row seats label 18 and 20.
}

Kim does not teach, and wherein, when the arrangement of the seats is changed to the standard arrangement mode or the target arrangement mode, arrangement of one row of seats among the first-row seats and the second-row seats is first changed, and then arrangement of a remaining row of seats is changed. 

However, Lota teaches and wherein, when the arrangement of the seats is changed to the standard arrangement mode or the target arrangement mode, arrangement of one row of seats among the first-row seats and the second-row seats is first changed, and then arrangement of a remaining row of seats is changed.
{Para [0044] “In some embodiments, time difference may exist between the movement of the first row seat 210 and the movement of the second row seat 220 and the third row seat 230. For example, in response to the input to the peripheral tactile input 112, the first row seat 210 may be moved in +x direction by the first actuator 124 after the second row seat 220 and the third row seat 230 may be moved in +x direction by the second actuator 124 and the third actuator. In other example, in response to the input to the peripheral tactile input 112, the first row seat 210 may be moved in +x direction by the first actuator 124 before the second row seat 220 and the third row seat 230 may be moved in +x direction by the second actuator 124 and the third actuator.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Lota to Move one row before a second row because according to lota para [0022] “The driver or passenger may need to adjust the position of the rear seat also in order to obtain a sufficient space between the seats or maintain the space between the seats. The embodiments described herein mitigate this inconvenience by providing vehicle seat adjustment systems and methods for moving the front seat and the rear seat of a vehicle in a linked manner to maintain space between the seats.”

Regarding Claim 10, Kim teaches An apparatus for automatically arranging seats of an autonomous vehicle by remotely controlling positions and postures of the seats, the apparatus comprising: a manipulation device configured to generate a signal corresponding to a target arrangement mode of seats through manipulation by a passenger;
 {fig. 8
Para [0049-0050] “. An obliquely forward and leftward facing mode switch 78, an obliquely forward and rightward facing mode switch 80, an entering/exiting mode switch 82, a face-to-face seating mode switch 84, and an oblique face-to-face seating mode switch 86 are electrically connected to the ECU 76. When any of these switches 78, 80, 82, 84, and 86 is operated, the control component of the ECU 76 executes the program stored in the ROM while utilizing the temporary storage function of the RAM. Because of this, the ECU 76 causes the second-row seat 20 to rotate to the position corresponding to the mode of each switch. Here, when the ECU 76 causes the rotating mechanism 44 to rotate the second-row seat 20, the ECU 76 causes the sideways sliding mechanism 42 to move the second-row seat 20 from the normal region to the inner region before the rotation. Furthermore, the ECU 76 causes the center sliding mechanism 72 to move the center console 26 out of the rotational region of the second-row seat 20 before causing the sideways sliding mechanism 42 to move the second-row seat 20 from the normal region to the inner region. Moreover, the ECU 76 causes the forward and rearward sliding mechanism 40 to move the second-row seat 20 to forward and rearward direction reference positions and causes the reclining mechanism to move the seat back 20B to an inclination reference position before causing the sideways sliding mechanism 42 to move the second-row seat 20 from the normal region to the inner region.”
Where the switches can be considered a manipulation device and they are generating the signals that the ECU uses to decide what seating mode to arrange the seats in.
}
seat motors, which are respectively provided in the seats so as to control positions and postures of the seats; seat controllers for controlling operation of the seat motors; 
{Para [0048] “Furthermore, in the present embodiment, as shown in FIG. 8, the motors 38, 52, 60, 68, and 74 are equipped with motor bodies 38A, 52A, 60A, 68A, and 74A and encoders 38B, 52B, 60B, 68B, and 74B. The motor bodies 38A, 52A, 60A, 68A, and 74A and the encoders 38B, 52B, 60B, 68B, and 74B are electrically connected to an ECU 76 serving as a control device. The ECU 76 is disposed in the seat cushion 20A of the second-row seat 20, for example. The ECU 76 is equipped with a control component, a ROM, a RAM, an input/output interface, a drive circuit, and the like, which are connected to each other via a bus. A program for controlling the operation of the motors 38, 52, 60, 68, and 74 is stored in the ROM. Furthermore, a door sensor 77 that detects the open/closed state of the rear side door 34 is electrically connected to the ECU 76.”

Para [0039-0044] discusses that the motors are used to move the seats.
}
and a connection configured to transmit a signal from the manipulation device to the seat controllers, transmit an abnormal signal indicating jamming of the seats to the manipulation device or control the seat controllers provided in the vehicle.
{ Para [0049-0050] “. An obliquely forward and leftward facing mode switch 78, an obliquely forward and rightward facing mode switch 80, an entering/exiting mode switch 82, a face-to-face seating mode switch 84, and an oblique face-to-face seating mode switch 86 are electrically connected to the ECU 76. When any of these switches 78, 80, 82, 84, and 86 is operated, the control component of the ECU 76 executes the program stored in the ROM while utilizing the temporary storage function of the RAM. Because of this, the ECU 76 causes the second-row seat 20 to rotate to the position corresponding to the mode of each switch. Here, when the ECU 76 causes the rotating mechanism 44 to rotate the second-row seat 20, the ECU 76 causes the sideways sliding mechanism 42 to move the second-row seat 20 from the normal region to the inner region before the rotation. Furthermore, the ECU 76 causes the center sliding mechanism 72 to move the center console 26 out of the rotational region of the second-row seat 20 before causing the sideways sliding mechanism 42 to move the second-row seat 20 from the normal region to the inner region. Moreover, the ECU 76 causes the forward and rearward sliding mechanism 40 to move the second-row seat 20 to forward and rearward direction reference positions and causes the reclining mechanism to move the seat back 20B to an inclination reference position before causing the sideways sliding mechanism 42 to move the second-row seat 20 from the normal region to the inner region.”
Where the switches can be considered a manipulation device and they are generating the signals that the ECU uses to decide what seating mode to arrange the seats in. The ECU can be itself considered a seat controller as there is one in each seat para [0048] “The ECU 76 is disposed in the seat cushion 20A of the second-row seat 20, for example.”
}


Kim does not teach, and a vehicle controller configured to transmit a signal from the manipulation device to the seat controllers, transmit an abnormal signal indicating jamming of the seats to the manipulation device or control the seat controllers provided in the vehicle.

However, Lota teaches and a vehicle controller configured to transmit a signal from the manipulation device to the seat controllers, transmit an abnormal signal indicating jamming of the seats to the manipulation device or control the seat controllers provided in the vehicle.
{Para [0028] “Referring still to FIG. 1, the vehicle seat adjustment system 100 comprises a screen 108 for providing visual output such as, for example, maps, navigation, entertainment, seat arrangements or a combination thereof. The screen 108 may be located on the head unit of the vehicle such that a driver of the vehicle may easily see the screen 108 while seated in the driver seat. For example, as shown in FIG. 2A, a driver 250 may see the screen 108 while being in the first row seat 210. The screen 108 may output one of map, navigation, entertainment, and seat arrangement data in response to a selection of a corresponding function. The screen 108 is coupled to the communication path 104. Accordingly, the communication path 104 communicatively couples the screen 108 to other modules of the vehicle seat adjustment system 100 including, without limitation, the one or more processors 102 and/or the one or more memory modules 106. The screen 108 may include any medium capable of transmitting an optical output such as, for example, a cathode ray tube, a light emitting diode (LED) display, an organic light emitting diode (OLED) display, a liquid crystal display, a plasma display, or the like. In embodiments, the screen 108 may be a touch screen that, in addition to visually displaying information, detects the presence and location of a tactile input upon a surface of or adjacent to the screen 108. Accordingly, each display may receive mechanical (e.g., touch) input directly upon the optical output provided by the screen. For example, the screen 108 may receive an input from the driver 250 in FIG. 2A for moving the first row seat 210. Additionally, it is noted that the screen 108 can include at least one of the one or more processors 102 and at least one of the one or memory modules 106.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Lota to use a vehicle controller to transmit the signal from the manipulation device to the seat motors because a single centralized controller allows for the driver to control all seats in the vehicle potentially increasing convenience.


Regarding Claim 11, Kim in view of Lota teaches The apparatus according to claim 10. Lota further teaches wherein the manipulation device is a display device of the vehicle, which is configured to be manipulated by a passenger in a touch manner or a mobile phone carried by the passenger.
{Para [0028] “Referring still to FIG. 1, the vehicle seat adjustment system 100 comprises a screen 108 for providing visual output such as, for example, maps, navigation, entertainment, seat arrangements or a combination thereof. The screen 108 may be located on the head unit of the vehicle such that a driver of the vehicle may easily see the screen 108 while seated in the driver seat. For example, as shown in FIG. 2A, a driver 250 may see the screen 108 while being in the first row seat 210. The screen 108 may output one of map, navigation, entertainment, and seat arrangement data in response to a selection of a corresponding function. The screen 108 is coupled to the communication path 104. Accordingly, the communication path 104 communicatively couples the screen 108 to other modules of the vehicle seat adjustment system 100 including, without limitation, the one or more processors 102 and/or the one or more memory modules 106. The screen 108 may include any medium capable of transmitting an optical output such as, for example, a cathode ray tube, a light emitting diode (LED) display, an organic light emitting diode (OLED) display, a liquid crystal display, a plasma display, or the like. In embodiments, the screen 108 may be a touch screen that, in addition to visually displaying information, detects the presence and location of a tactile input upon a surface of or adjacent to the screen 108. Accordingly, each display may receive mechanical (e.g., touch) input directly upon the optical output provided by the screen. For example, the screen 108 may receive an input from the driver 250 in FIG. 2A for moving the first row seat 210. Additionally, it is noted that the screen 108 can include at least one of the one or more processors 102 and at least one of the one or memory modules 106.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Lota to use a touch screen display device as the manipulation device because many vehicles already have touch screen display devices that are multifunctional (Para [0028] “Referring still to FIG. 1, the vehicle seat adjustment system 100 comprises a screen 108 for providing visual output such as, for example, maps, navigation, entertainment, seat arrangements or a combination thereof”) thus by using it for seat control, cost savings are realized as another separate manipulation device can be omitted.

Regarding Claim 12, Kim in view of Lota teaches The apparatus according to claim 10. Kim further teaches wherein each of the seat motors includes a swivel motor for swiveling the seat, a sliding motor for moving the seat along a seat rail, a reclining motor for rotating a seat back, 
{para [0053-0056] “ECU 76 activates the motor 52 of the forward and rearward sliding mechanism….ECU 76 activates the motor 38 of the reclining mechanism 36 to tilt the seat back….ECU 76 activates the motor 68 of the rotating mechanism 44 to rotate the second-row seat 20 to an obliquely forward and leftward facing position”
}
Lota further teaches wherein each of the seat motors includes a swivel motor for 
{Para [0037] “Still referring to FIG. 1, the vehicle seat adjustment system 100 may further comprise one or more actuators 124. Each of the one or more actuators 124 is coupled to the communication path 104 and communicatively coupled to the one or more processors 102. The one or more actuators 124 may be electric motors for moving seats in the vehicle in the longitudinal, lateral or vertical direction. In some embodiments, at least one of the one or more actuators may be operated to change the angular orientation of the seatback of a seat with respect to the seating surface of the seat in the vehicle.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Lota to incorporate height adjustment for the seats, because as is known to one of ordinary skill in the art seat height adjustment is a common feature found in most vehicles that can allow for increased visibility for shorter individuals and more headroom for larger individuals.

Claim 13, Kim in view of Lota teaches The apparatus according to claim 10. Kim further teaches wherein the seats include first-row seats including a driver seat and a front passenger seat and second-row seats positioned behind the first-row seats, and wherein a console including a console rail and a console motor is provided between the driver seat and the front passenger seat so as to be movable along the console rail using power from the console motor, and operation of the console motor is controlled by the vehicle controller.
{Fig. 1 where there is driver seat 16 front passenger seat 14 and console 26 that moves long console rail 72.

The console is moved using motor using control commands from a controller para [0052] “In step S2 the ECU 76 activates the motor 74 of the center sliding mechanism 72 to slide the center console 26 from the second-row position to the front-row position (see FIG. 10A).”

As discussed in the claim 1 rejection, Lota is relied upon to specifically teach the vehicle controller.
}


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668